Citation Nr: 1103306	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for deformity and 
impairment of function of the left hand with amputation of the 
2nd and 3rd fingers and their metacarpals, ankylosis of the 1st 
finger, limitation of function of the 4th finger, and loss of use 
of the hand - currently rated as 60 percent disabling.

2.  Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU) due to service-connected 
left hand disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1942 until December 
1943.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Deformity and impairment of function of the left hand with 
amputation of the 2nd and 3rd fingers and their metacarpals, has 
been productive of ankylosis of the 1st finger, limitation of 
function of the 4th finger, and loss of use of the hand.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for 
a deformity with impairment of function of the left hand have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Code 5217-5125 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).
	
When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran's 60 percent rating 
for left hand deformity with loss of use of the hand was 
confirmed.  The rating is effective April 15, 2002, and is rated 
under 38 C.F.R. § 4.71a Diagnostic Codes (DC or Code) 5217-5125 
(2010).  Hyphenated diagnostic codes are used when a rating under 
one Code requires use of an additional DC to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The 
additional Code, shown after the hyphen, represents the basis for 
the rating, while the primary Code indicates the underlying 
source of the disability.  In this case DC 5125 is used for 
rating loss of use of the left hand, while DC 5217 represents 
unfavorable ankylosis of four digits of a single hand, the 
underlying source of the disability.

Under DC 5125, loss of use of the minor hand warrants a 60 
percent rating and entitlement to special monthly compensation.  
No higher rating is available unless the hand is the major, or 
dominant, hand.  38 C.F.R. § 4.71a, DC 5125 (2010).  Rating under 
DC 5217 provides for a 50 percent evaluation on unfavorable 
ankylosis of the thumb and any three fingers of the minor hand.  
Again, a higher rating is not available unless the hand being 
rated is the major hand.  38 C.F.R. § 4.71a, DC 5217. (2010).

In November 2006 the Veteran had difficulty feeding himself, 
although this was not expressly stated as due to his left hand 
disability.  The hand was not red or warm on evaluation.  In 
December 2006, he stated that pain in his left hand was becoming 
worse and that he now had a sharp shooting pain that prevented 
him from sleeping.

A December 2006 statement from his attending physician indicated 
that his major diagnosis was his service-connected left hand 
disability.  He had limited range of motion of the hand and he 
was limited in his ability to complete all activities of daily 
living.  A duplicate such statement was received in January 2007 
as well as December 2008.  The Board notes that the December 2008 
duplicate copy had hand-made alterations, changing the date of 
the original statement from November 2006 to December 2007, with 
the date of signature altered to read November 2008.

In April 2008, the Veteran stated that the condition of his left 
hand made it very difficult for him to grasp any type of tool. 

After a careful review of the evidence above, the Board finds the 
Veteran's service-connected left hand disability to be 60 percent 
disabling.  As previously indicated, the Codes under which the 
Veteran is rated, 38 C.F.R. § 4.71a DC 5217-5125 (2010), do not 
provided for an evaluation of higher than 60 percent.  
Furthermore, the Veteran has been awarded entitlement to special 
monthly compensation. 

The Veteran has asserted that his symptomatology has worsened and 
a rating in excess of 60 percent is warranted.  While the Board 
finds the Veteran's testimony to be credible, even when accepted 
as true, it does not provide a basis for a higher evaluation.  

Based on the foregoing, the Board concludes that the Veteran's 
service-connected left hand disability has been 60 percent 
disabling throughout the period on appeal.  As the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.  A 60 percent evaluation for a non-dominate hand 
disability reasonably compensates the Veteran for this severe 
problem. 

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).

In the present case, complete notice was not issued prior to the 
adverse determination on appeal.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior 
to the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
March 2006 and September 2008 that addressed the notice elements 
of the VCAA.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the division of 
responsibility between VA and a claimant in developing an appeal.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.

The Board acknowledges that the VCAA letters discussed above do 
not meet the requirements of Vazquez-Flores.  Thus, the notice in 
this case is deemed deficient.  In this regard, VCAA notice 
errors are presumed prejudicial unless VA shows that the error 
did not affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Again, notice in this case is found to be deficient.  
Nonetheless, such presumption has been overcome here.  
Specifically, the benefit sought cannot be awarded as a matter of 
law as the Veteran is already in receipt of the highest rating 
available for the service-connected disability at issue.  
Furthermore, although the claim was not readjudicated with the 
issuance of a Supplemental Statement of the Case following 
receipt of VCAA notice compliant with Vazquez-Flores, the 
relevant evidence submitted after the Veteran received such 
notice was entirely duplicative of evidence already of record.  
Finally, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization, and neither the Veteran, nor his representative, 
have indicated any prejudice caused by the timing error.

In the circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  The Board 
finds no basis for finding prejudice against the Veteran's appeal 
of the issue adjudicated in this decision.  See Shinseki v. 
Sanders, 129, S. Ct. 1696, (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records as well as private and VA 
treatment records have been obtained and associated with the 
claims file regarding this claim.  

All necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to 
the evidence discussed above, the Veteran's statements in support 
of the claim are also of record.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An evaluation in excess of 60 percent for deformity and 
impairment of function of the left hand with amputation of the 
2nd and 3rd fingers and their metacarpals, ankylosis of the 1st 
finger, limitation of function of the 4th finger, and loss of use 
of the hand is denied.


REMAND

The Veteran is seeking a total rating based on unemployability 
due to his service-connected left hand disability.  Such a rating 
may be granted if the service-connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).
 
Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may also be 
held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 C.F.R. 
§§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-
21 (1999).  A total rating based on unemployability is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating schedule.

In the present case, the Veteran has not been supplied with a VA 
examination to determine whether his service-connected disability 
is of sufficient severity to produce unemployability.  Such an 
examination is needed before the Veteran's claim may be properly 
adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The Veteran's claims file should be reviewed 
by an appropriate examiner to provide an 
opinion as to whether the Veteran's service-
connected disability, as opposed to his 
nonservice-connected disabilities, render him 
unemployable.  A complete and detailed 
rationale is requested for the opinion 
provided.  Should an examination of the 
Veteran be required, one should be arranged, 
but is not required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


